Citation Nr: 0734320	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

Tinnitus is not attributable to the veteran's military 
service.  


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through a September 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claim on appeal.  The Board also notes that the RO has not 
provided the veteran notice with respect to effective dates 
and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  However, no 
questions with respect to a current rating and/or effective 
date are currently before the Board on appeal.  

Thus, while the complete notice required by the VCAA was not 
necessarily provided prior to the RO initially adjudicating 
the veteran's claim for service connection for tinnitus, 
nothing about the evidence or any response to the RO's 
notification suggests that the claim must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  Here, the 
Board finds that any error with respect to the substance or 
timing of the notice required by the VCAA did not otherwise 
affect the essential fairness of the adjudication of the 
veteran's claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file and he has been provided a VA 
examination which includes a medical nexus opinion concerning 
his claimed tinnitus and service.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In his June 2003 application for compensation benefits (VA 
Form 21-526), the veteran reported that he had been exposed 
to ". . . high levels of noise as an infantry officer during 
my military career[.]  [A]fter the military I worked in 
office situations and did not have any noise exposure."  The 
Board notes that the application, while reflecting a claim of 
service connection for hearing loss, does not include a claim 
of service connection for tinnitus; nor does the claims file 
contain any such claim.  In the above-noted September 2003 
notice letter, the issue of service connection for tinnitus 
was noted by the RO as having been claimed by the veteran.  
Later, in his March 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran provided written argument in 
support of his claim, reporting that he had experienced 
tinnitus during his military service.  

The veteran's DD-Form 214 (Certificate of Release or 
Discharge from Active Service) reflects his military 
occupational specialty (MOS) as "Transportation Management 
Officer", and also "Procurement Officer".  He is noted to 
have been awarded the Combat Infantryman Badge.  A review of 
the veteran's service medical records reflects no complaints, 
findings, or any diagnosis for tinnitus.  With respect to 
post-service medical evidence, a report of March 2003 
consultation from H. S. H., M.D., notes that the veteran had 
no problems with hearing, vertigo, tinnitus or drainage from 
the ears.  

In a report of a January 2004 VA audiological examination, 
the examiner noted the veteran's reported history of serving 
in the Army from 1966-1986 working mostly in transportation.  
The veteran stated that he served 10 months in Vietnam where 
he was exposed to an explosion at an ammunition storehouse he 
was guarding.  After military duty, the veteran reported that 
he worked a desk job without noise exposure.  Otherwise, he 
used power tools for regular household care.  The veteran 
denied any medical or family history of ear problems and any 
known use of ototoxic medications.  He reported that he had 
tinnitus which was constant and bilateral.  The examiner 
noted the veteran's report that tinnitus had been present the 
"last couple of years."  On audiological testing, the 
veteran was not found to have a level of hearing loss that 
was recognized as a disability for VA purposes.  Furthermore, 
the examiner noted that at the time of the veteran's 
retirement physical, the veteran had checked the box "No" 
as to whether he had in the past or had at that time hearing 
loss or ear problems.  The examiner also noted the following: 

[The veteran's] own statement is that he has 
noticed the tinnitus the 'last couple of 
years'.  [T]here is no indication of the 
presence of tinnitus in the military or soon 
afterwards.  [T]herefore, this examiner[']s 
opinion is that it is not as likely as not that 
the tinnitus is related to the [veteran's] 
military duty.  

Following a denial of his claim in February 2004, the veteran 
submitted additional written argument that same month (notice 
of disagreement).  In particular, it was alleged that the 
examiner had taken out of context what the veteran had 
reported regarding his history of tinnitus.  The veteran 
claimed that he told the examiner that the tinnitus had 
increased in severity in the last couple of years, not that 
tinnitus had first manifested itself in the last couple of 
years.  

Here, the only competent medical opinion on the relationship 
between the veteran's current tinnitus and his period of 
service was to the effect that the veteran's tinnitus was not 
related to service.  There is absent from the record 
competent evidence linking any current tinnitus to the 
veteran's period of service.  No medical professional 
provides findings or opinions to that effect, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  As 
noted above, the veteran has reported that he first 
experienced tinnitus in service.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing tinnitus either in 
service or after service).  See e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he is not competent to say that any 
tinnitus experienced in service was a result of acoustic 
trauma or was of a chronic nature to which current disability 
may be attributed.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
while the veteran has contended that he experienced tinnitus 
during his military service, the Board finds compelling that 
the veteran's service medical records are silent for any 
complaints of tinnitus and that the veteran did not mention 
it at separation or when he filed his original claim.  The 
absence of mention of tinnitus is consistent with the history 
reported by the VA examiner, namely that tinnitus was not 
present until a couple of years before the examination.  
Furthermore, not until the veteran's January 2004 VA 
examination do any post-service medical records reflect 
complaints or a diagnosis for tinnitus.  As noted above, in 
the March 2003 private consultation report, Dr. H noted the 
veteran's reported history of not experiencing any problem 
with tinnitus.  

The Board has considered the veteran's argument that 
statements made to the VA examiner were taken out of context 
with respect to his reported history of tinnitus.  The Board 
notes that the VA examiner's opinion was based on a review of 
the claims file, the veteran's reported history at the time 
of examination, and a clinical evaluation.  Here, in reaching 
his opinion, the examiner not only considered the veteran's 
medical history both in service and post service, but also 
the lack of any complaints or diagnosis for tinnitus for many 
years after service.  There appears no basis for concluding 
that the examiner wrongly reported the veteran's history 
regarding the onset of tinnitus.  For all these reasons, the 
Board finds the history provided to the VA examiner more 
credible.  Furthermore, as noted above, neither the veteran 
nor his representative has presented or alluded to the 
existence of any medical evidence or opinion that would rebut 
or contradict the opinion of the VA examiner.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  As noted above, the 
veteran's tinnitus is not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter, and the only medical opinion to address the 
relationship between any current diagnosis of tinnitus and 
service, as referenced above, weighs against the claim.  The 
state of the record also supports the history as provided in 
the VA examination report, not the history later provided by 
the veteran.

The Board is aware of the argument made by the veteran's 
representative that the examiner did not provide the etiology 
of the veteran's tinnitus.  The etiology of the veteran's 
tinnitus is only relevant with respect to any relationship 
the veteran's tinnitus has to his military service.  The VA 
examiner concluded that the veteran's tinnitus was not 
related to service and this opinion is uncontradicted by the 
medical evidence.  Indeed, the VA examiner's opinion is 
supported by the absence of tinnitus shown in service records 
or for many years thereafter.  The Board also does not 
question that the veteran was exposed to noise during 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  Nevertheless, under the circumstances-
given the lack of objective evidence of tinnitus until many 
years after service and the uncontradicted medical opinion 
from the VA examiner-the Board concludes that the greater 
weight of the evidence is against the claim.  Service 
connection for tinnitus is therefore not warranted.


ORDER

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


